Reversed and Remanded and Opinion filed September 5, 2002








Reversed and Remanded and Opinion filed September 5,
2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00180-CV
____________
 
YE XIAO QING A/K/A XIAOQING YE, JIA YONG XU,
BRIGHTMAN, INC., AND AMERICAN RAINBOW CORPORATION, Appellants
 
V.
 
DAVID YU, AS REPRESENTATIVE OF JADE KING, INC., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 739,670
 

 
O
P I N I O N
This is an appeal from a judgment
signed November 9, 2001.
On August 28, 2002, the parties filed an agreed motion to Avacate judgment and to remand@ in order to effectuate a compromise
settlement agreement.  The Texas Rules of
Appellate Procedure do not permit this Court to Avacate and remand.@ 
See Tex. R. App. P. 42.1, 43.2.  Accordingly, we shall interpret the motion as
a motion to reverse and remand.  See
id.  




The parties filed a joint motion to reverse the judgment and
remand the cause to the trial court for entry of judgment in accordance with
their compromise settlement agreement, which was reached at mediation.  See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly, the judgment is reversed and the cause remanded
to the trial court for entry of judgment in accordance with the parties= compromise settlement agreement.
 
PER CURIAM
Judgment rendered and Opinion
filed September 5, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).